Amendment No. 11
To
Fifth Amended And Restated Revolving Loan And Letter Of Credit Agreement

This Amendment No. 11 (this “Amendment”) is entered into as of May 3, 2007,
among: the two entities included among the Borrower as listed on Exhibit A
attached hereto (individually, and collectively, jointly and severally, the
“Borrower”); the several entities included among the Guarantors as listed on
Exhibit A attached hereto (each, individually, a “Guarantor,” and collectively,
jointly and severally, the “Guarantors”); the several entities included among
the Banks as listed on Exhibit A attached hereto (each, individually, a “Bank”
and collectively, but not jointly, the “Banks”); and Bank of America, N.A.
(“Bank of America”), as agent for the Banks (in such capacity, the “Agent”).

RECITALS

Reference is made to the following facts that constitute the background of this
Amendment:



  A.   The parties hereto have entered into that certain Fifth Amended and
Restated Revolving Loan and Letter of Credit Agreement dated as of November 4,
2005 (as amended and/or restated from time to time, the “Loan Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
same meanings herein as ascribed to them in the Loan Agreement;



  B.   The Borrower, Guarantors, Banks and Agent have agreed, pursuant to the
terms of Amendment No. 8 to the Loan Agreement (the “Previous Extension”), to
extend the Maturity Date of the Loan Agreement from November 3, 2006 to May 3,
2007 (the “Extended Maturity Date”);



  C.   In addition to the Previous Extension, the Borrower and Guarantors have
requested that the Loan Agreement be renewed for a period of 364 days from the
Extended Maturity Date, with an additional 29-day extension option;



  D.   The Borrower and Guarantors have requested that the Loan Agreement be
amended in additional ways described herein, including, without limitation, to
provide for the use of temporary escrow arrangements with respect to advances of
Revolving Loans; and



  E.   The Banks and Agent are willing to grant such requests solely upon the
terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and conditions set forth herein and in
the Loan Agreement, and for other valuable consideration the receipt and
adequacy of which is hereby acknowledged, the parties agree as follows:

Section 1. Extension Amendment.

(a) The definition of “Maturity Date” in Section 1.1 of the Loan Agreement is
hereby amended by replacing “May 3, 2007” with “May 1, 2008”.

From and after the date hereof, all references to the term “Maturity Date” in
the Credit Documents shall mean such term as amended hereby.

Section 2. Commitment Fee.

(a) In consideration of the execution and delivery of this Amendment, and the
extension and administration of the credit facilities extended under the Loan
Agreement, the Borrower and Guarantors, jointly and severally, agree to pay a
commitment fee to the Agent on the date hereof, for the ratable benefit of the
Banks, in the aggregate amount of $523,561.64, which shall be deemed
fully-earned and non-refundable simultaneously with the execution and delivery
of this Amendment (the “Commitment Fee”). The Commitment Fee shall be remitted
by the Agent to the Banks (including itself as a Bank) in accordance with their
Commitment Percentages.

(b) Should an additional lender join in the Loan Agreement as a Bank after the
date hereof, or should one (or more) of the Banks increase its Commitment above
the amount reflected herein (each such joinder or increase, as the case may be,
referred to herein as an “Increase Event”), the Borrower and Guarantors, jointly
and severally, agree to pay an additional commitment fee to the Agent on the
date of each such Increase Event, for the ratable benefit of such Bank(s), in an
amount equal to 0.375% of the amount by which the Maximum Amount increases as a
result of such Increase Event, which additional commitment fee shall be deemed
fully-earned and non-refundable on the date of such Increase Event. Such
additional Commitment Fees shall be pro rated on the basis of the number of days
from the date of such Increase Event to the Maturity Date.

Section 3. 29-day Extension. Pursuant to Section 5.6.1(b) of the Loan Agreement
and Section 5.1(b) of the MuniMae Guaranty, on or before April 29, 2008 (the
“Financial Statement Deadline”), the Borrower and the Guarantors are required to
deliver to the Agent certain audited financial statements for the 2007 fiscal
year (the “Financial Statements”). If the Borrower and the Guarantors deliver
the Financial Statements to the Agent on or before the Financial Statement
Deadline, then the Agent, in its sole discretion, shall have the option to
extend the Maturity Date for an additional 29 days (the “Extension Option”). If
the Agent exercises the Extension Option, then on the day the Agent exercises
the Extension Option (the “Exercise Date”) (a) the Maturity Date will
automatically be extended for an additional 29 days (the “29-day Extension”),
(b) the definition of “Maturity Date” in Section 1.1 of the Loan Agreement shall
be automatically amended by replacing “May 1, 2008” with “May 30, 2008”, and (c)
the Borrower and the Guarantors shall pay, on the Exercise Date, a commitment
fee to the Agent, for the ratable benefit of the Banks, equal to 0.375% per
annum of the Maximum Amount as of the Exercise Date pro rated for the 29-day
Extension which fee shall be deemed fully-earned and non-refundable as of the
Exercise Date. By way of example, if the Maximum Amount on the Exercise Date is
$140,000,000, such fee for the 29-day Extension shall be $41,712.33. In
addition, if the Agent exercises the Extension Option, the Agent will provide
each Bank notice by electronic mail on the Exercise Date of its election to
exercise the Extension Option.

Section 4. Escrow Arrangement Amendment.

(a) Section 1.1 of the Loan Agreement is hereby amended by adding the following
definitions:

“‘Acquisition Escrow Arrangement’ shall mean an escrow arrangement whereby the
Borrower shall deposit the proceeds of a Revolving Loan with an Approved Escrow
Agent to be used within four Business Days in connection with a Direct
Investment, Direct Convertible Loan or Capital Contribution that results in a
Property Partnership using the proceeds of the Revolving Loan to acquire real
property in connection with such Property Partnership’s Project.”

“‘Acquisition Release Deadline’ has the meaning assigned to that term in Section
5.35.1 hereof.”

“‘Approved Escrow Agent’ shall mean (i) with respect to an Acquisition Escrow
Arrangement, a title insurance company involved in a real estate closing
involving a Borrower or a MTE with a Property Partnership in the ordinary course
of the Borrower’s business or (ii) with respect to a Non-Acquisition Escrow
Arrangement, an escrow agent acceptable to the Agent in its sole discretion.”

“‘Approved Escrow Agreement’ has the meaning assigned to that term in Section
3.2.2(h) hereof.”

“‘Non-Acquisition Escrow Arrangement’ shall mean an escrow arrangement whereby
the Borrower shall deposit the proceeds of a Revolving Loan with an Approved
Escrow Agent to be used within two Business Days in connection with a Direct
Investment, Direct Convertible Loan or Capital Contribution that results in a
Property Partnership using the proceeds of the Revolving Loan for uses
contemplated by this Agreement other than acquiring real property.”

“‘Non-Acquisition Release Deadline’ has the meaning assigned to that term in
Section 5.35.2 hereof.”

“‘Permitted Escrow Arrangement’ shall mean either an Acquisition Escrow
Arrangement or a Non-Acquisition Escrow Arrangement satisfying the conditions
set forth in this Agreement.”

(b) Section 2.1.1 of the Loan Agreement is hereby amended by deleting the second
to last sentence in its entirety and substituting the following in its stead:

“All amounts of each Revolving Loan shall be advanced by the Agent pursuant to
the terms hereof into the Disbursement Account, which amounts shall be disbursed
from the Disbursement Account, pursuant to the terms hereof, to either (i) a
Property Partnership, (ii) an Approved Escrow Agent, or (iii) the applicable
Repayment Account if such funds are not disbursed in accordance with either
clause (i) or (ii) of this sentence within twenty-four hours of the initial
advance of such Revolving Loan.”

(c) Section 3.2.2 of the Loan Agreement is hereby amended by adding the
following provision to the Loan Agreement after Section 3.2.2(g) of the Loan
Agreement:

“(h) with respect each such Revolving Loan where the Borrower will use a
Permitted Escrow Arrangement, the Borrower shall deliver to the Agent’s counsel,
on behalf of the Agent and the Banks, (i) the name of the Approved Escrow Agent
and (ii) an escrow agreement containing terms and conditions acceptable to the
Agent in its unrestricted discretion, including, without limitation, the escrow
instructions set forth on Exhibit 3.2.2(h) attached hereto (an “Approved Escrow
Agreement”).”

(d) The Exhibits to the Loan Agreement are hereby amended by adding
Exhibit 3.2.2(h) to the Loan Agreement after Exhibit 3.2 to the Loan Agreement.

(e) Section 5 of the Loan Agreement is hereby amended by adding the following
provision to the Loan Agreement after Section 5.34 of the Loan Agreement:

“5.35 Permitted Escrow Arrangements.

5.35.1 With respect to an Acquisition Escrow Arrangement, on or before the
fourth Business Day after the proceeds of a Revolving Loan are deposited with an
Approved Escrow Agent (the “Acquisition Release Deadline”), all of the
conditions precedent required for the Approved Escrow Agent to release the
proceeds of the Revolving Loan to the Property Partnership as set forth in the
applicable Approved Escrow Agreement must be satisfied and the proceeds shall be
released to the Property Partnership. If the conditions precedent are not
satisfied and the proceeds are not released on or before the Acquisition Release
Deadline, the Borrower shall cause the Approved Escrow Agent to return the
proceeds of the Revolving Loan to the Agent, for the benefit of the Banks in
accordance with the terms of the Approved Escrow Agreement.

5.35.2 With respect to a Non-Acquisition Escrow Arrangement, on or before the
second Business Day after the proceeds of a Revolving Loan are deposited with an
Approved Escrow Agent (the “Non-Acquisition Release Deadline”), all of the
conditions precedent required for the Approved Escrow Agent to release the
proceeds of the Revolving Loan to the Property Partnership as set forth in the
applicable Approved Escrow Agreement must be satisfied and the proceeds shall be
released to the Property Partnership. If the conditions precedent are not
satisfied and the proceeds are not released on or before the Non-Acquisition
Release Deadline, the Borrower shall cause the Approved Escrow Agent to return
the proceeds of the Revolving Loan to the Agent, for the benefit of the Banks in
accordance with the terms of the Approved Escrow Agreement.

5.35.3 The Borrower shall deliver notice that any such funds have been released
from escrow by electronic mail to the Agent and the Agent’s counsel, on behalf
of the Banks, on the same day the proceeds of a Revolving Loan are released by
an Approved Escrow Agent pursuant to Section 5.35.1 and Section 5.35.2 hereof,
respectively.

5.35.4 The Borrower and Guarantors acknowledge and agree that interest shall
accrue on the Revolving Loans the proceeds of which are held in Permitted Escrow
Arrangements in accordance with the terms of this Agreement.

Section 5. Additional Amendments.

(a) Section 5.1 of the Loan Agreement is hereby amended by adding the following
provision to the Loan Agreement after Section 5.1(h) of the Loan Agreement:

“(i) Encumbrances on the property or assets of MMA New Initiatives, LLC and its
Subsidiaries.”

(b) Section 5.27 of the Loan Agreement is hereby amended by deleting it in its
entirety and substituting the following in its stead:

“5.27 Ownership; Control. Without the prior written approval of the Majority
Banks, which shall not be unreasonably withheld, neither the Borrower nor any
Guarantor will cause or permit any change in the ownership or Control of any
such entity, or any MTE, except to the extent that (a) with respect to the
Borrower or any Guarantor, following such change MuniMae retains Control
(directly or indirectly) of the Borrower and each such Guarantor, and (b) with
respect to each MTE, the Release Conditions with respect to such MTE have been
satisfied, and provided that, in addition to the foregoing restrictions, MFH
shall continue to maintain its ownership and Control of its Subsidiaries other
than MEC, MMA Capital Corporation, MMA New Initiatives, LLC, MMA Realty Capital,
LLC and their respective Subsidiaries.”

(c) Sections III and IV of Schedule A to the Loan Agreement are hereby amended
by deleting them in their entirety and substituting Sections III and IV of
Schedule A attached hereto in their stead.

Section 6. Representations and Warranties. The Borrower and Guarantors, jointly
and severally, represent and warrant to the Banks as of the effective date of
this Amendment that, assuming the due execution and delivery of this Amendment:
(a) no Default or Event of Default is in existence, from and after, or will
result from, the execution and delivery of this Amendment or the consummation of
any transactions contemplated hereby; (b) each of the representations and
warranties of the Borrower and the Guarantors in the Loan Agreement and the
other Credit Documents is true and correct in all material respects on the
effective date of this Amendment (except for representations and warranties
limited as to time or with respect to a specific event, which representations
and warranties shall continue to be limited to such time or event) and (c) this
Amendment and the Loan Agreement (as amended by this Amendment) are legal, valid
and binding agreements of the Borrower and the Guarantors and are enforceable
against them in accordance with their terms.

Section 7. Recalculation of Financial Covenant Compliance. Pursuant to Amendment
No. 10, MFH, MEC and TC Corp. (the “Tier 2 Subsidiaries”) and MuniMae are
required to deliver covenant compliance certificates and other information
required pursuant Section 5.6.2 of the Loan Agreement and Section 5.2 of
Schedule 1 to the MuniMae Guaranty, respectively, based on their restated,
audited financial statements for the fiscal year ending December 31, 2006 (the
“Restated Covenant Calculations”), on or before November 30, 2007. Any failure
of the Restated Covenant Calculations to comply with the terms of the Loan
Agreement and the MuniMae Guaranty shall be an Event of Default.

Section 8. Ratification. Except as hereby amended, the Loan Agreement, all other
Credit Documents and each provision thereof are hereby ratified and confirmed in
every respect and shall continue in full force and effect, and this Amendment
shall not be, and shall not be deemed to be, a waiver of any Default or Event of
Default or of any covenant, term or provision of the Loan Agreement or the other
Credit Documents. In furtherance of the foregoing ratification, by executing
this Amendment in the spaces provided below, each of the Guarantors, on a joint
and several basis, hereby absolutely and unconditionally (a) reaffirms its
obligations under the Guaranty or the MuniMae Guaranty, as applicable, and
(b) absolutely and unconditionally consents to (i) the execution and delivery by
the Borrower of this Amendment, (ii) the continued implementation and
consummation of arrangements and transactions contemplated by the Loan Agreement
(including, without limitation, as amended hereby) and the other Credit
Documents, and (iii) the performance and observance by the Borrower and each
Guarantor of all of its respective agreements, covenants, duties and obligations
under the Loan Agreement (including, without limitation, as amended hereby) and
the other Credit Documents.

Section 9. Conditions Precedent. The agreements set forth in this Amendment are
conditional and this Amendment shall not be effective until (i) receipt by the
Agent of a fully-executed counterpart original of this Amendment, (ii) payment
by the Borrower and the Guarantors of the Commitment Fee, (iii) payment by the
Borrower and the Guarantors to the Agent, for the benefit of the Banks, of the
balance of each Bank’s waiver fee as set forth in that certain letter agreement
dated as of March 31, 2007, between, among others, the Borrower, the Guarantors,
the Agent and the Banks party thereto, and (iv) receipt by the Agent, for the
benefit of the Banks, of the other items set forth on the closing checklist
attached hereto as Exhibit B.

Section 10. Counterparts. This Amendment may be executed and delivered in any
number of counterparts with the same effect as if the signatures on each
counterpart were upon the same instrument.

Section 11. Amendment as Credit Document. Each party hereto agrees and
acknowledges that this Amendment constitutes a “Credit Document” under and as
defined in the Loan Agreement.

SECTION 12. GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO CONSTITUTE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, INCLUDING ARTICLE 5 OF
THE UCC, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO ITS CONFLICTS OF LAW
RULES).

Section 13. Successors and Assigns. This Amendment shall be binding upon each of
the Borrower, the Guarantors, the Banks, the Agent and their respective
successors and assigns, and shall inure to the benefit of each of the Borrower,
the Guarantors, the Banks and the Agent.

Section 14. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

Section 15. Expenses. Each Borrower jointly and severally agrees to promptly
reimburse the Agent and the Banks for all expenses, including, without
limitation, reasonable fees and expenses of outside legal counsel, it has
heretofore or hereafter incurred or incurs in connection with the preparation,
negotiation and execution of this Amendment and all other instruments, documents
and agreements executed and delivered in connection with this Amendment.

Section 16. Integration. This Amendment contains the entire understanding of the
parties hereto with regard to the subject matter contained herein. This
Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Amendment, all of which have become
merged and finally integrated into this Amendment. Each of the parties hereto
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Amendment,
no party shall be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Amendment not included or referred to herein and not reflected by a writing
included or referred to herein.

Section 17. No Course of Dealing. The Agent and the Banks have entered into this
Amendment on the express understanding with each Borrower and Guarantor that in
entering into this Amendment the Agent and the Banks are not establishing any
course of dealing with the Borrower or the Guarantors. The Agent’s and the
Banks’ rights to require strict performance with all of the terms and conditions
of the Loan Agreement and the other Credit Documents shall not in any way be
impaired by the execution of this Amendment. None of the Agent and the Banks
shall be obligated in any manner to execute any further amendments or waivers
and if such waivers or amendments are requested in the future, assuming the
terms and conditions thereof are satisfactory to them, the Agent and the Banks
may require the payment of fees in connection therewith. Each of the Borrower
and the Guarantors agrees that none of the ratifications and reaffirmations set
forth herein, nor the Agent’s nor any Bank’s solicitation of such ratifications
and reaffirmations, constitutes a course of dealing giving rise to any
obligation or condition requiring a similar or any other ratification or
reaffirmation from the Borrower or the Guarantors with respect to any subsequent
modification, consent or waiver with respect to the Loan Agreement or any other
Credit Document.

Section 18. Jury Trial Waiver. BORROWER, GUARANTORS, AGENT AND BANKS BY
ACCEPTANCE OF THIS AMENDMENT MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AMENDMENT, THE
LOAN AGREEMENT, OR ANY OTHER CREDIT DOCUMENT CONTEMPLATED TO BE EXECUTED IN
CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT
LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF
AGENT OR ANY BANK RELATING TO THE ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF
THE CREDIT DOCUMENTS, AND AGREE THAT NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED.

[Remainder of page intentionally left blank; signature pages follow]

1

IN WITNESS WHEREOF, the parties have caused this Amendment No. 11 to be duly
executed by their duly authorized officers or representatives, all as of the
date first above written.

BORROWER:

MMA FINANCIAL WAREHOUSING, LLC

By: MMA Equity Corporation, its sole member

By: /s/ Anthony Mifsud
Name: Anthony Mifsud
Title: Senior Vice President and Treasurer

MMA FINANCIAL BOND WAREHOUSING, LLC

By: MMA Equity Corporation, its managing member

By: /s/ Anthony Mifsud
Name: Anthony Mifsud
Title: Senior Vice President and Treasurer

GUARANTORS:

MUNICIPAL MORTGAGE & EQUITY, LLC

By: /s/ Anthony Mifsud
Name: Anthony Mifsud
Title: Senior Vice President and Treasurer


MMA FINANCIAL HOLDINGS, INC.

By: /s/ Anthony Mifsud
Name: Anthony Mifsud
Title: Senior Vice President and Treasurer

(Signatures continued on next page)

2

GUARANTORS (CONT.):

MMA EQUITY CORPORATION

By: /s/ Anthony Mifsud
Name: Anthony Mifsud
Title: Senior Vice President and Treasurer



MMA FINANCIAL TC CORP.

By: /s/ Anthony Mifsud
Name: Anthony Mifsud
Title: Senior Vice President and Treasurer



MMA FINANCIAL BFGLP, LLC

By: MMA Financial TC Corp., its sole member

By: /s/ Anthony Mifsud
Name: Anthony Mifsud
Title: Senior Vice President and Treasurer

MMA FINANCIAL BFRP, INC.

By: /s/ Anthony Mifsud
Name: Anthony Mifsud
Title: Senior Vice President and Treasurer



MMA SPECIAL LIMITED PARTNER, INC.

By: /s/ Anthony Mifsud
Name: Anthony Mifsud
Title: Senior Vice President and Treasurer

(Signatures continued on next page)

3

GUARANTORS (CONT.):

MMA FINANCIAL BFG INVESTMENTS, LLC

By: MMA Financial TC Corp., its managing member

By: /s/ Anthony Mifsud
Name: Anthony Mifsud
Title: Senior Vice President and Treasurer

AGENT:

BANK OF AMERICA, N.A., as Agent

By: /s/ Ugo Arinzeh
Ugo Arinzeh, Senior Vice President

BANKS:

BANK OF AMERICA, N.A., as one of the Banks

By: /s/ Ugo Arinzeh
Ugo Arinzeh, Senior Vice President

CITICORP USA, INC., as one of the Banks

By: /s/ Maria McKeon
Maria McKeon, Vice President

COMERICA BANK, A MICHIGAN BANKING CORPORATION, as one of the Banks

By: /s/ Lisa Kotula
Lisa Kotula, Vice President

(Signatures continued on next page)

4

BANKS (CONT.):

MERRILL LYNCH COMMUNITY DEVELOPMENT COMPANY, LLC, as one of the Banks

By: /s/ Michael Solomon
Michael Solomon, Director

SOVEREIGN BANK, as one of the Banks

By: /s/ Michael Baylor
Michael Baylor, Executive Vice President

5